Citation Nr: 0825458	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1968 to to July 
1976.  He received the Army Commendation Medal, among other 
decorations.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina which granted service connection for 
PTSD at a 30 percent disability rating, effective June 29, 
2004.


FINDING OF FACT

PTSD has been manifested throughout the appeals period by 
difficulty in establishing and maintaining effective work and 
social relationships without deficiencies in most of the 
areas of work, school, family relations, thinking, judgment 
and mood. 

CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issue in this appeal arises from the 
veteran's disagreement with the effective date and rating 
established with the grant of service connection.  There has 
been no allegation of prejudice from any notice error.  
Goodwin v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing an examination.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned. Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's 
decision noting that the Board had considered all of the 
veteran's psychiatric symptoms, whether listed in the rating 
criteria or not, and had assigned a rating based on the level 
of occupational and social impairment.  Mauerhan v. Principi, 
at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not. 

Factual Background 

In December 2004, the veteran was diagnosed with PTSD by a 
private physician at the Goldsboro Psychiatric Clinic.  The 
physician noted that the veteran served in Vietnam and 
experienced incoming enemy fire and witnessed injuries and 
deaths of fellow soldiers.  The veteran reported experiencing 
intrusive thoughts since his service as well as nightmares 
and disturbed sleep, flashbacks, emotional detachment, 
irritability and angry outbursts, concentration and memory 
problems, depressive symptoms, and panic attacks occurring at 
least once a week.  He also reported hypervigilance, tendency 
to startle, and visual disturbances. 

The physician noted that the veteran had been married for 29 
years, employed, displayed a linear thought process, showed 
fair insight and judgment, and had no suicidal or homicidal 
ideation.  However, the physician also noted that he 
displayed a restricted affect, was severely compromised in 
his ability to sustain social and work relationships, and 
opined that he was totally disabled.  A global assessment of 
functioning (GAF) score of 37 was reported.  In February 2005 
the physician noted that the veteran showed some definite 
improvement with treatment.  A May 2005 treatment note 
reflected bi-weekly panic attacks and a GAF score of 45.

In April 2006, the veteran underwent a VA examination for 
PTSD.  The examiner noted that the veteran had been diagnosed 
with PTSD by a private physician and was receiving treatment.  
The examiner stated that, although the veteran reported 
worsening symptoms since 1970, he displayed a normal affect, 
has a few friends, lives with his wife, holds a full time job 
and does not miss any work due to psychiatric symptoms.  The 
examiner noted that the veteran met the stressor criteria and 
currently suffered from irritability with angry outbursts, 
intrusive memories, nightmares, and is anxious and easily 
startled.  Although the examiner stated that the veteran was 
not experiencing panic attacks, hallucinations, or delusions, 
and demonstrated adequate memory, insight, intellect, and 
judgment, his symptoms had interfered with his social 
activities and caused him distress.  The veteran reported 
that he did not socialize at all.  A GAF score of 54 was 
reported.

In an April 2006 statement submitted in conjunction with the 
VA examination, the veteran described his symptoms as 
beginning in 1969.  He noted frequent intrusive thoughts and 
nightmares, flashbacks, sleep disturbances, restricted 
affect, irritability and angry outbursts, hypervigilance and 
a startle response, as well as concentration and memory 
problems.  The veteran stated that his memory problems were 
increasing, he experienced hallucinations and depressive 
symptoms, did not socialize at all, and suffered flashbacks 
four to five times a week.

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 
Vet.App. 436, 442 (2002).  If the evidence demonstrates that 
a claimant suffers symptoms or effects that cause 
occupational and social impairment equivalent to that which 
would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The record in this case documents that the veteran 
experiences more than one panic attack a week, has disturbed 
mood in the form of increased irritability paired with angry 
outbursts, and experiences interference with his social 
relationships.  Both the veteran and his private physician 
report detached affect.  However the veteran describes 
himself as being close with his children, lives with his 
wife, and maintains his full-time job.  He reports having no 
social life outside of his family and experiencing memory 
problems.  This level of symptomatology approximates the 
criteria for a 50 percent rating.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The next consideration is whether he has deficiencies in most 
of the areas needed for a 70 percent rating.  Neither the 
April 2006 VA examination or the veteran's April 2006 
statement reflects any significant occupational problems.  
The December 2004 private evaluation noted severe compromise 
of his ability to sustain work relationships, but no specific 
work problems are addressed and a February 2005 treatment 
note stated significant improvement in the veteran's overall 
condition.  Also, work deficiencies are contemplated in the 
criteria for a 50 percent rating.

Examiners have found no deficiencies in thought processes or 
judgment, and deficiencies had not been reported in the area 
of family relationships.  The veteran has been able to 
maintain his marriage over the course of several decades.

He has documented depressive symptoms as well as 
irritability.  Hence, deficiency has been demonstrated in the 
area of mood.

On both the VA and private examinations he was cooperative 
and displayed no suicidal or homicidal ideation; his judgment 
and insight were adequate.  Accordingly, he does not have 
deficiencies in these areas.

In sum, the evidence can be read as showing deficiencies 
consistent with the criteria for a 50 percent rating.  His 
private physician gave him a GAF score indicative of serious 
impairment in December 2004, and February 2005, but those 
scores contemplate a person who is unable to keep a job, has 
no friends and has suicidal ideation or other serious 
symptomatology.  DSM IV.  The private physician did not 
report such symptomatology, and in fact found that the 
veteran had no suicidal ideation on the evaluations.  On the 
VA examination, he was found to have only moderate impairment 
and was given a GAF that reflected that level of disability.

Inasmuch as the veteran does not have deficiencies in most of 
the areas needed for a 70 percent rating, and the most recent 
evaluation reflects that he has only moderate disability, the 
weight of the evidence is against the grant of a 70 percent 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Again, the veteran is currently employed full time.  The 
veteran has not reported missing time from work or any 
specific impact on his job performance.  However, his initial 
evaluation from his private physician indicated severe 
compromise of his ability to sustain work relationships.  The 
50 percent schedular rating contemplates significant 
interference with employment and is intended to compensate 
the veteran for associated loss of income.  Marked 
interference with employment, beyond that contemplated by the 
schedular rating, has not been shown.  Further, the record 
does not reflect recent hospitalization for PTSD.  Therefore, 
in considering the current severity of his disability, 
frequent hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

Based on the foregoing, the Board concludes that a 50 percent 
rating is warranted for PTSD, but that the preponderance of 
the evidence is against a rating in excess of 50 percent.  38 
U.S.C.A §  5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-
57 (1990).


ORDER

Entitlement to a disability rating of 50 percent for post- 
traumatic stress disorder (PTSD) is granted, effective June 
29, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


